[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO AMEND SPECIAL DEFENSES TO DEFENDANTS' COUNTERCLAIM CT Page 6874
After trial the jury rendered verdicts on May 25, 1993. On June 4, 1993 the plaintiffs filed a motion to amend its three special defenses to defendants' counterclaims by adding three defenses based on statutes of limitation.
Allowing these defenses to be raised for the first time some nine days after the verdict would be unfair to the defendants as they may have been able to assert and prove on trial facts that would toll the statutes.
Motion to Amend is denied.
O'Neill, J.